Citation Nr: 0314909	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  01-04 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 1, 
2000, for the payment of Dependency and Indemnity 
Compensation (DIC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968, 
including service in Vietnam from November to December 1967.  
He died on August [redacted], 1990.  The appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York (NY), that granted the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death with DIC effective from April 1, 2000.  
The appellant disagreed with this determination in July 2000.  
It is noted that, by rating decision issued in September 
2000, the RO determined that the appellant's entitlement to 
DIC was effective from January 1, 2000.  The appellant 
continued to disagree with this determination and, following 
the issuance of a statement of the case in April 2001, she 
perfected a timely appeal.  

It is also noted that the appellant moved to the jurisdiction 
of the RO in Columbia, South Carolina (SC), in May 2001.  A 
personal hearing was held at this RO before a Decision Review 
Officer (DRO) in August 2001.  A videoconference Board 
hearing was held before the undersigned Veterans Law Judge in 
March 2003.





FINDINGS OF FACT

1.  The veteran died on August [redacted], 1990.

2.  The appellant's application for burial benefits, received 
on November 5, 1990, indicated that she was not claiming 
service-connected cause of death.

3.  The appellant's first application for DIC was received by 
the RO on December 27, 1999.

4.  A rating decision issued in June 2000 granted service 
connection for the cause of the veteran's death (the basis 
for DIC) based on a presumption that lung cancer implicated 
in the veteran's death was a result of exposure to a 
herbicide agent in Vietnam; ultimately, an effective date of 
January 1, 2000, was assigned for the entitlement to DIC.

3.  Lung cancer was presumptively recognized by law as 
associated with exposure to herbicide agents on June 9, 1994.


CONCLUSION OF LAW

An award of DIC benefits prior to January 1, 2000, is not 
warranted.  38 U.S.C.A. § 5110 (West Supp. 2002); 38 C.F.R. 
§§ 3.114, 3.400 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the appellant and her representative of the 
information and evidence necessary to substantiate her claim 
of entitlement to an earlier effective date for DIC.  By 
letter dated in November 2001, the appellant and her 
representative were informed of what evidence was needed in 
order to substantiate her claim and where to send such 
evidence.  The appellant and her representative also were 
provided with a copy of the appealed rating decision, a 
statement of the case, and supplemental statements of the 
case.  These documents provided them with notice of the law 
and governing regulations, including the VCAA, as well as the 
reasons for the determinations made regarding the appellant's 
claim and what the law requires in order to assign an earlier 
effective date for DIC.  By way of these documents, they also 
were specifically informed of the cumulative evidence already 
having been previously provided to VA, or obtained by VA on 
the appellant's behalf.  Further, VA advised the appellant 
and her representative in a letter, dated in March 2002, that 
the appellant was being scheduled for a personal hearing at 
the RO in April 2002.  The appellant responded in May 2002, 
indicating that she had completely presented her case, was 
waiving the 60-day period to submit additional information in 
support of her claim, and was requesting that her claim be 
forwarded to the Board for appellate review.  Thus, the Board 
observes that all of the aforementioned correspondences 
informed the appellant of the evidence she was responsible 
for submitting and what evidence VA would obtain in order to 
substantiate her claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  The appellant has stated in the course of this 
appeal that she does not have any additional evidence in 
support of her claim.  Under the circumstances in this case, 
and because the law and not the evidence is dispositive of 
the appellant's claim, the appellant has received the notice 
and assistance contemplated by law and adjudication of the 
claim of entitlement to an earlier effective date for DIC 
poses no risk of prejudice to the appellant.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

Service department records submitted by the appellant's 
representative on the appellant's behalf in January 1991 
indicate that the veteran's active military service between 
May 1966 and May 1968 included service in the Republic of 
Vietnam from November to December 1967.

In November 1990, the appellant filed an application for 
burial benefits (VA Form 21-530), along with a certified copy 
of the veteran's death certificate.  On this application, she 
checked a box indicating that she was not claiming that the 
veteran's cause of death was due to service.  A review of the 
veteran's death certificate indicates that the veteran died 
of lung cancer with metastases to the brain on August [redacted], 
1990.

In a letter from the RO in New York, NY (hereinafter, the 
"New York RO"), dated in November 1990 and included in the 
appellant's claim folder, VA informed the appellant of the 
procedures involved in filing a claim for DIC and enclosed a 
copy of VA Form 21-534, "Application for Dependency and 
Indemnity Compensation."  Among other things, the appellant 
was informed by this letter that, unless a claim for DIC was 
filed within one year of the date of the veteran's death, DIC 
was not payable from a date earlier than the date that the 
claim was received by VA.

In a letter dated December 14, 1999, and received at the New 
York RO on December 27, 1999, the appellant requested that 
her claim for DIC be reopened.  She stated that this claim 
had been filed shortly after the veteran's death in 1990.  
The appellant also stated that, pursuant to "Nehmer v. 
Veterans Administration," she was entitled to an effective 
date of August [redacted], 1990 (the date of the veteran's death), 
for an award of DIC.  The Board notes that the appellant is 
referring to Nehmer v. United States Veterans Administration, 
712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I) (other 
clarifying opinions followed this decision, however, for the 
sake of brevity, it is not necessary to discuss them; this 
decision will be discussed below).

In March 2000, the appellant submitted to the New York RO a 
formal DIC claim on a VA Form 21-534.  On this form, the 
appellant indicated that she was claiming that the veteran's 
cause of death was due to service.  

By rating decision issued in June 2000, as noted above, the 
New York RO granted the appellant's claim for DIC with an 
effective date of April 1, 2000 (the first day of the month 
following receipt of the appellant's formal DIC claim).  In 
its decision, the RO noted that, under the authority granted 
by the Agent Orange Act of 1991, VA had determined that 
service connection would be presumed for lung cancer that 
manifested itself within 30 years of exposure to herbicides 
used in Vietnam.  Because lung cancer was one of the diseases 
for which service connection was presumed based on exposure 
to herbicides in Vietnam, and given the veteran's service in 
Vietnam and his developing lung cancer within the presumptive 
period, the RO concluded that the veteran had been exposed to 
herbicides during service in Vietnam and that service 
connection was warranted for cause of death as the result of 
in-service herbicide exposure.

In a Notice of Disagreement received at the New York RO on 
July 6, 2000, the appellant stated that she was entitled to 
an effective date earlier than April 1, 2000, for the award 
of DIC based on both an application for VA death benefits 
that she had filed in December 1990 and Nehmer.  The 
appellant enclosed a copy of what she stated was her December 
1990 application for VA "death benefits."  A detailed 
review of the documents provided by the appellant in July 
2000 reveals that she provided one page of what appears to be 
an undated VA Form 21-534, one page of an undated application 
for Social Security Administration Survivors Benefits, copies 
of an application for survivors benefit payments from the 
Agent Orange Veteran Payment Program dated December 28, 1990, 
and information labeled "Guide Line Changes [sic]" from the 
Agent Orange Veteran Payment Program.

By rating decision issued in September 2000, as noted above, 
the appellant's claim for an earlier effective date for the 
award of DIC was granted, with an earlier effective date of 
January 1, 2000 awarded by the RO.  The RO concluded that 
this earlier effective date was warranted because the 
appellant's informal claim for DIC had originally been 
received on December 27, 1999.  The RO also noted in its 
decision that the Agent Orange Veteran Payment Program was a 
non-VA, non-governmental program set up as part of a 
settlement of a private lawsuit against chemical companies 
who manufactured the components of Agent Orange and that 
enclosing this application form was insufficient for purposes 
of establishing entitlement to VA compensation.

In a VA Form 9 received at the New York RO in May 2001, the 
appellant stated that she was entitled to an earlier 
effective date for the award of DIC based on Nehmer and, in a 
statement received at the Columbia RO in January 2002, the 
appellant stated that she had no new evidence to submit on 
her claim.

At the appellant's personal hearing held before a DRO at the 
Columbia RO in April 2002, the appellant testified that she 
was entitled to an earlier effective date for the award of 
DIC because she had filed an application for VA burial 
benefits in November 1990.  The appellant also testified that 
she had been confused by VA's burial benefits application and 
had mistakenly indicated on that form that the veteran's 
cause of death was not due to service.  The appellant also 
testified that she had filed an informal claim for DIC on or 
about November 1990 and had been informed in a telephone call 
with VA that she was not entitled to receive DIC.

In a supplemental statement of the case issued in April 2002, 
the DRO concluded, based on the appellant's testimony at the 
personal hearing, that entitlement to an earlier effective 
date for DIC had not been established (as noted above).  In 
her decision, the DRO noted that benefits were not payable to 
the appellant from the veteran's date of death because the 
cause of death was not related to service at that time, the 
law had not established entitlement to DIC based on service-
connected cause of death from lung cancer due to herbicide 
exposure until June 1994, and the appellant had not claimed 
DIC before December 1999.  Finally, the DRO concluded that 
Nehmer was not applicable to the appellant's claim.

In May 2002, the appellant again provided VA with copies of 
her application for survivors benefit payments from the Agent 
Orange Veteran Payment Program, one page from an undated VA 
Form 21-534, and general information concerning the payment 
of retroactive benefits by VA.

At the videoconference Board hearing held before the 
undersigned Veterans Law Judge in March 2002, the appellant 
testified that she had initially filed for VA "death 
benefits" (or DIC) in December 1990 at the time that she had 
filed for VA burial benefits.  The appellant testified that 
she had submitted a letter to VA on or about December 1990 
stating that she intended to file for DIC and that she 
subsequently filed a formal DIC claim with VA.  The appellant 
also testified that, when she contacted VA after filing her 
formal DIC claim, she was informed that she did not qualify 
for DIC and that her claim had been denied.  She also stated 
that she had filed for survivors benefits from the Agent 
Orange Veteran Payment Program.  She testified further that 
she did not have any documentation regarding her December 
1990 claim for DIC and that she had stopped pursuing this 
claim in 1991 after being told by VA that she did not qualify 
for DIC.  Finally, the appellant testified that she had 
reapplied for DIC in 1999 after she had received information 
regarding the Nehmer litigation.  

Analysis

The appellant and her service representative essentially 
contend on appeal that an effective date earlier than January 
1, 2000, is warranted for the award of DIC under the 
provisions of the Nehmer stipulation.

In Nehmer v. United States Veterans Administration, 712 F. 
Supp. 1404 (N.D. Cal. 1989) (Nehmer I) (again, other 
clarifying opinions followed this decision, however, for the 
sake of brevity, it is not necessary to discuss them), a 
United States District Court voided all benefit denials under 
38 C.F.R. § 3.311a, the "dioxin" (Agent Orange) regulation, 
which was promulgated under the "Dioxin and Radiation 
Exposure Compensation Standards Act," 38 U.S.C.A. § 1154(a), 
and invalidated that portion of the regulation which denied 
service connection for all other diseases (alleged to have 
been due to Agent Orange exposure) but chloracne.  Further, 
the District Court remanded the case to the VA for revision 
of the regulation in accordance with its ruling.  The Board 
points out that 38 C.F.R. § 3.311a, a portion of which was 
invalidated on May 3, 1989 (the date of the Nehmer decision), 
had become effective on September 25, 1985.  

The Board notes that on June 9, 1994, and subsequent to the 
Nehmer decision, respiratory cancers were added to the list 
of diseases that shall be service connected if a veteran was 
exposed to certain herbicide agents and other requirements 
were met.  38 C.F.R. §§ 3.307, 3.309(e).

In any event, the Board notes that applicable statute and 
regulations provide that the effective date of an evaluation 
and award of pension, compensation, or DIC based on an 
original claim, a reopened claim, or a claim for an increased 
rating will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West Supp. 2002); 38 C.F.R. § 3.400 (2002).  

It is also noted that, where pension, compensation, or DIC is 
awarded or increased pursuant to a liberalizing law or 
liberalizing VA issue approved by the Secretary or at the 
Secretary's direction, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 U.S.C.A. § 5110(g) (West Supp. 
2002); 38 C.F.R. § 3.114(a) (2002).  If a claim is reviewed 
on the initiative of VA within one year from the effective 
date of the law or VA issue, or at the request of a claimant 
received within one year from that date, benefits may be 
authorized from the effective date of the law or VA issue.  
38 U.S.C.A. § 5110(g) (West Supp. 2002); 38 C.F.R. § 3.114(a) 
(2002).

However, pursuant to a May 1991 Final Stipulation and Order 
reached by the parties in the Nehmer case (Beverly Nehmer, et 
al. v. United States Veterans Administration, et al., 
(hereafter the "Nehmer stipulation")), it was ordered that 
with regard to any relevant claims (those involving service 
connection for diseases associated with herbicide exposure) 
filed after May 3, 1989, the effective date for beginning 
disability or dependency and indemnity compensation awarded 
due to any new rules promulgated pursuant to the Nehmer 
decision would be the date the claim was filed or the date 
that the veteran became disabled or died, whichever was 
later.  

Also pursuant to the Nehmer stipulation, the effective date 
for disability or dependency and indemnity compensation 
awarded for granted claims which were previously denied under 
the regulations invalidated by Nehmer would be the date the 
claim (giving rise to the voided decision) was filed or the 
date that the veteran became disabled or died, whichever was 
later (there obviously was not a voided decision in this 
case, as the veteran died in 1990).

Taking into account the relevant evidence and law discussed 
above, and resolving any doubt in the appellant's favor, the 
Board finds that that appellant is not entitled to an 
effective date earlier than January 1, 2000, for the payment 
of DIC, including under the provisions of the Nehmer 
stipulation.  Initially, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that an 
application for VA burial benefits may not be construed as a 
claim for DIC unless the appellant expresses an intent to 
seek those benefits.  See Shields v. Brown, 8 Vet. App. 346 
(1995).  A detailed review of the appellant's VA Form 21-530, 
"Application for Burial Benefits," received and date 
stamped by the New York RO in November 1990 does not indicate 
that the appellant expressed any intent to apply for DIC at 
that time.  Indeed, the appellant clearly indicated on this 
form that she was not claiming that the veteran's cause of 
death was due to service.  Further, the appellant was 
notified by letter from VA dated in November 1990 that, 
unless she filed a formal claim for DIC within one year from 
the date of the veteran's death, such benefits would not be 
payable from a date earlier than the date that her claim was 
received at VA.  The Board recognizes that the appellant 
contended at her personal hearing before the DRO that she had 
been confused by VA Form 21-530 when she stated on that form 
in November 1990 that the cause of the veteran's death was 
not due to service.  The Board also recognizes that the 
appellant contended at the March 2002 videoconference Board 
hearing that she had filed a claim for DIC in 1990 or 1991 
and, upon learning from VA that this claim had been denied, 
she declined to pursue it.  However, there is no objective 
evidence in the record of this claim that the appellant, in 
fact, filed a claim for DIC or expressed an intent to file a 
claim for DIC at any time prior to December 27, 1999, when 
her informal claim for DIC was received at the New York RO.  

In this regard, the Board notes that the appellant's 
application for survivors benefit payments from the Agent 
Orange Veteran Payment Program was dated in December 1990, 
although it is not clear after a detailed review of the 
record whether, in fact, this application was filed by the 
appellant in December 1990.  However, and as noted in the 
September 2000 rating decision, the Agent Orange Veteran 
Payment Program is a non-VA, non-governmental program that 
was set up as part of a settlement of a private lawsuit 
against chemical companies who manufactured the components of 
Agent Orange.  This application form was not a VA form and it 
is not recognized as an informal claim for DIC under VA 
regulations (in any event, to the extent that it could be 
construed as an informal claim, it was not received by the RO 
until July 2000).  Therefore, such evidence cannot support 
the appellant's claim of entitlement to an effective date 
earlier than January 1, 2000, for the award of DIC.

Here, the effective date of the appellant's DIC award was 
January 1, 2000, the first day of the month following receipt 
of her informal DIC claim by the New York RO in December 
1999.  Under applicable VA laws and regulations, see 
38 C.F.R. § 3.114 (and to include the Nehmer stipulation), 
this is the earliest effective date available to the 
appellant for receipt of DIC.  The objective evidence of 
record simply does not indicate that a claim for service 
connection for the cause of the veteran's death was filed at 
any time from the date of the veteran's death in August 1990 
or within a year of June 1994 (the effective date of the 
liberalizing law).  Because the appellant has already been 
assigned the earliest possible date for service-connected 
cause of death, based on presumptive service connection for 
the veteran's cause of death from lung cancer due to Agent 
Orange exposure, the appellant's claim for an earlier 
effective date lacks legal merit and will be denied on that 
basis.  See 61 Fed. Reg. 57586-89 (November 7, 1996); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

For the reasons and bases discussed above, the Board finds 
that the appellant is not entitled to an effective date 
earlier than January 1, 2000, for the payment of DIC, under 
the provisions of the Nehmer stipulation or otherwise.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.400 
(2002).  The appeal is denied.

ORDER

Entitlement to an effective date earlier than January 1, 
2000, for the payment of Dependency and Indemnity 
Compensation (DIC) is denied.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

